IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MCGEE & MCGEE WINE                                    No. 70172
                  MERCHANTS, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY, D/B/A
                  SAPPHIRE FAMILY OF WINES,
                  Appellant,
                  vs.
                  JAM CELLARS, INC., A CALIFORNIA
                                                                             FILED
                  CORPORATION; AND JOHN                                      MAY 1 1 2016
                  ANTHONY VINEYARDS, LLC, A
                                                                            TRACIE K LINDEMAN
                  CALIFORNIA LIMITED LIABILITY                           CLERK IF S 1PREME COURT

                  COMPANY,                                              BY
                                                                              DEPUTY CLERK,!
                  Respondents.




                                                  ORDER
                              This is an appeal from a district court order that, in part,
                  denied appellant's motion for a preliminary injunction. Appellant has
                  submitted to this court an emergency motion to stay the district court's
                  order pending resolution of this appeal and to enjoin respondents from
                  taking certain actions (stay motion). Later the same day, respondents
                  filed a notice indicating that the underlying action has been removed to
                  the United States District Court for the District of Nevada. A copy of the
                  notice of removal filed in the federal court is attached to respondents'
                  notice. Under 28 U.S.C. § 1446(d), after the filing of a notice of removal,
                  and notice to this court of its filing, "the State court shall proceed no
                  further unless and until the case is remanded." We therefore take no
                  action on the pending motions and, to avoid having this appeal linger on


SUPREME COURT
      OF
    NEVADA


(0) 1947A   (e0
                   our docket indefinitely, dismiss this appeal without prejudice to its
                   reinstatement on remand from the federal district court.
                               It is so ORDERED.


                                                            / Sec, fre,         J.
                                                     Hardesty




                                                     Saitta




                   cc:   Hon. Scott N. Freeman, District Judge
                         Wm. Patterson Cashill, Settlement Judge
                         Bradley Drendel & Jeanney
                         Guild, Gallagher & Fuller, Ltd.
                         Lewis Roca Rothgerber Christie LLP/Las Vegas
                         Lewis Roca Rothgerber Christie LLP/Reno
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(01 1947A    ei9